Case 2:20-cv-13336-BAF-KGA ECF No. 4, PageID.72 Filed 12/28/20 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN




Randal Craig Krueger,

                                  Plaintiff(s),
v.                                                    Case No. 2:20−cv−13336−BAF−KGA
                                                      Hon. Bernard A. Friedman
The Memorial Hospital,

                                  Defendant(s),



          ORDER OF REFERENCE TO UNITED STATES MAGISTRATE JUDGE

    IT IS ORDERED that this matter is referred to U.S. Magistrate Judge Kimberly G. Altman
for all pretrial proceedings, including a hearing and determination of all non−dispositive
matters pursuant to 28 U.S.C. § 636(b)(1)(A) and/or a report and recommendation on all
dispositive matters pursuant to 28 U.S.C. § 636(b)(1)(B).




                                                  s/Bernard A. Friedman
                                                  Bernard A. Friedman
                                                  United States District Judge



                                     Certificate of Service

   I hereby certify that on this date a copy of the foregoing notice was served upon the parties
and/or counsel of record herein by electronic means or first class U.S. mail.



                                                  s/J. Curry−Williams
                                                  Case Manager

Dated: December 28, 2020
